DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8, 10, 11, 18, 20, the Examiner is unclear whether the limitation follow “if” is/are part of the claim.
	Claims 2-7, 9, 12-17, 19 are rejected for being dependent to the rejected claims 1, 11.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1,-6, 9, 11-19, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US (2019/0097278 A1).
Regarding claim 1, Park et al. discloses a method, comprising detecting swelling of a battery system contained within a chassis enclosure (101) of an information handling system without physically contacting the battery (189), the method further comprising: sensing a proximity (Fig. 8) of the battery system (1040) to a first location within the chassis enclosure (101), the first location being separate from and external to the battery system; detecting swelling (Par. [076]) of the battery system by determining if the sensed proximity of the battery system indicates existence of battery system swelling; and taking at least one first action (Communicates with electronic device) only upon determining swelling of the battery system exists (The Examiner assumes the “if” condition is meet), and not taking the at least one first action if no swelling of the battery system is determined to exist (The limitation is true for any prior of detecting include Park et al.).  
Regarding claim 11, Park et al. discloses an information system comprising a battery system (197) contained within a chassis enclosure (Fig. 1); at least one proximity sensor (176) that does not physically contact the battery system and that is positioned at a first location that is separate from and external to the battery system (189), the proximity sensor (197) sensing physical proximity (Par. [038]) of the battery system (189) to the proximity sensor and producing a first signal that is representative of the sensed proximity of the battery system (189); and at least one programmable integrated circuit (120) 
Regarding claims 2, 12, Park et al. discloses the first action comprises at least one of automatically providing an alarm (Indicate the relationship between swelling and inner state parameter) to a system user or automatically terminating charging of the battery system (Par. [176])(Note:  The “or” read on alternative exclusive embodiments).  
Regarding claims 3, 13, Park et al. discloses the first location is spaced apart from the battery system (189) within the chassis enclosure (101); where the at least one proximity sensor (Fig. 11A) is a capacitive proximity sensor sensing magnitude of capacitance value (Par. [076]) at the first location to produce the first signal.  
Regarding claims 4, 14, Park et al. discloses the at least one capacitive proximity sensor (Fig. 8) is mounted to a first side of a printed circuit board (PCB) at the first location (326) (Fig. 3) to face toward the battery system (322) and to face away from the first side of the PCB (324)(See also fig. 5A for mounting); and where the at least one programmable integrated circuit (Fig. 8) is programmed to detect swelling of the battery system (322) by determining that the sensed physical proximity (Fig. 8, the gap) of the battery system 
Regarding claims 5, 15, Park et al. discloses a touchpad (314) having an external touchpad surface; and at least one capacitive touch sensor mounted at a second location (In element 160, Fig. 1) to a second side of the PCB (324) that is opposite from the first side of the PCB (324) to face away from the second side of the PCB and to face toward the external touchpad surface of the information handling system, the capacitive touch sensor (In element 160) producing a second signal that is representative of a sensed presence and position of one or more user fingers touching the external touchpad surface (The limitation is true for any touch pad include Park et al.’s);  25 DELL:281where the at least one programmable integrated circuit (190) is coupled to receive the second signal from the at least one capacitive touch sensor.  
Regarding claims 6, 16, Park et al. discloses at least one programmable integrated circuit (120, 190) comprises a first programmable integrated circuit (Par. [045]) that is mounted to the first side of the PCB and that is coupled to receive the first signal from the at least one capacitive proximity sensor (Fig. 8) and to receive the second signal from the at least one capacitive touch sensor (In touch panel 314); and where the at least one programmable integrated circuit (120) is programmed to: detect swelling of the battery system (189) from the first signal; and detect the presence and the position of the one or more user fingers touching the external touchpad surface (In element 160) from the second signal.  

Regarding claim 18, Park et al. discloses at least one proximity sensor (Fig. 8) is a capacitive proximity sensor sensing magnitude of capacitance value  (Par. [076]) at the first location to produce the first signal; where the first location is spaced apart from the battery system (1040, fig. 8) within the chassis enclosure (101); and where the at least one programmable integrated circuit (120) is coupled to receive the first signal from the capacitive proximity sensor, the at least one programmable integrated circuit (190) being programmed to: convert the sensed capacitance magnitude value at the first location to a measured value of the distance (Gap, fig 8) between the capacitive proximity sensor and the battery system (1040); and detect swelling of the battery system by comparing the value of the measured distance (Gap) to a predefined minimum distance data value .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0097278 A1) in view of Ju et al. (US 2018/0261824 A1).
Regarding claim 19, the only difference between Park et al. and the claimed invention is that the claim recites the information handling system is a notebook or laptop, whereas Park et al. discloses electronic device (102, 104), which could be notebook or laptop but does not explicitly disclose.
Ju et al. discloses method of detecting swelling of battery using pressure sensor and electronic device and further discloses the information handling system is a notebook or laptop (Ju et al.’s par. [033[).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the information handling system is a notebook or laptop computer for the electronic device of Park et al. because such notebook or laptop is typical device using battery.
Allowable Subject Matter
Claims 7, 8, 10, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The prior art of Bytheway et al. (US 2021/0226264 A1) discloses battery swell detection using capacitance sensor may be positioned to detect size changes in objects. The sensor may be constructed with to use mutual capacitance or self-capacitance to detect the size changes.
The prior art of Ringuette et al. (US 2020/0203783 A1) discloses the battery swelling detection using a controller circuit of an information handling device, resistance of a printed resistive element coated onto a portion of a battery; identifying, based on the measuring, an aspect associated with battery swelling; determining, using a processor, whether the aspect is greater than a predetermined threshold; and triggering, responsive to determining that the aspect is greater than the predetermined threshold, execution of a remedial action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

February 23, 2022